                                                       1    Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Adam Tully, Esq. (NV Bar No. 13601)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: rperkins@swlaw.com
                                                       5          atully@swlaw.com
                                                       6   Attorneys for U.S. Bank National
                                                           Association
                                                       7

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10

                                                      11   U.S. BANK NATIONAL ASSOCIATION, AS
                                                           TRUSTEE FOR CREDIT SUISSE FIRST                    Case No. 2:17-cv-01899-RFB-CWH
                                                      12   BOSTON MORTGAGE SECURITIES CORP.,
             3883 Howard Hughes Parkway, Suite 1100




                                                           CSMC MORTGAGE-BACKED PASS-                         STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13   THROUGH CERTIFICATES, SERIES 2006-                 EXTEND TIME FOR PLAINTIFF TO
                    Las Vegas, Nevada 89169




                                                           7;                                                 FILE ITS RESPONSE TO SOUTHERN
                         LAW OFFICES

                          702.784.5200




                                                      14                                                      HIGHLANDS COMMUNITY
                               L.L.P.




                                                                                Plaintiff,                    ASSOCIATIONS’ RENEWED MOTION
                                                      15                                                      FOR JUDGMENT ON THE
                                                           vs.                                                PLEADINGS
                                                      16
                                                           SFR INVESTMENTS POOL 1, LLC, a                     (THIRD REQUEST)
                                                      17   Nevada limited-liability company;
                                                           SOUTHERN HIGHLANDS COMMUNITY
                                                      18   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      19   Nevada limited-liability company;
                                                      20                        Defendants.
                                                      21
                                                                  Plaintiff U.S. Bank National Association, as Trustee for Credit Suisse First Boston
                                                      22
                                                           Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7
                                                      23
                                                           (“U.S. Bank”), through its attorneys, the law firm of Snell & Wilmer L.L.P., and Defendant
                                                      24
                                                           Southern Highlands Community Association (“Southern Highlands”), through its attorneys, the
                                                      25
                                                           law firm of Alverson, Taylor, Mortensen & Sanders, hereby stipulate and agree to extend the time
                                                      26
                                                           for U.S. Bank to file its response to Southern Highlands’ Renewed Motion for Judgment on the
                                                      27
                                                           Pleadings [ECF No. 58] (“Motion”). The Motion was filed September 4, 2018, and the initial
                                                      28
                                                       1   deadline for U.S. Bank’s response to the Motion is September 18, 2018. This is the third request
                                                       2   for an extension of time to respond to the Motion. On September 19, 2018, this Court granted the
                                                       3   Parties’ first Stipulation and Order [ECF No. 65] to extend the time for Plaintiff to file its
                                                       4   response to the Motion, making Plaintiff’s response due October 2, 2018, with any reply due on
                                                       5   October 16, 2018. On October 2, 2018, this Court granted the Parties’ second Stipulation and
                                                       6   Order [ECF No. 70] to extend the time for Plaintiff to file its response to the Motion, making
                                                       7   Plaintiff’s response due October 16, 2018, with any reply due on October 30, 2018. The Parties
                                                       8   have agreed that the deadline to respond to the Motion should be extended 28 days, such that U.S.
                                                       9   Bank’s response to the Motion should be due November 13, 2018, and Southern Highlands’ reply
                                                      10   is support of the Motion should be due November 27, 2018.
                                                      11          WHEREAS, U.S. Bank and Southern Highlands are continuing to explore alternative
                                                      12   avenues for resolving the present dispute;
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          WHEREAS, U.S. Bank and Southern Highlands require additional time to determine
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   whether their dispute can be resolved outside of litigation;
                               L.L.P.




                                                      15          WHEREAS, U.S. Bank requested, and Southern Highlands agreed, to extend the time for
                                                      16   U.S. Bank to file its response to the Motion; and
                                                      17          WHEREAS, this request is not made for purposes of delay and is supported by good cause.
                                                      18          NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
                                                      19   HEREBY STIPULATED AND AGREED, by and between the Parties, as follows:
                                                      20          1.      U.S. Bank shall have until November 13, 2018 to respond to Southern Highland’s
                                                      21   Motion;
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                           -2-
                                                       1            2.      Southern Highlands shall have until November 27, 2018 to file a reply in support
                                                       2   of that Motion;
                                                       3
                                                           DATED this 15th day of October, 2018.             DATED this 15th day of October, 2018.
                                                       4

                                                       5   SNELL & WILMER L.L.P.                             ALVERSON, TAYLOR, MORTENSEN &
                                                                                                             SANDERS
                                                       6

                                                       7   By: /s/ Adam Tully                                By: /s/ Alex Williams
                                                           Robin E. Perkins, Esq. (NV Bar No. 9891)          Kurt R. Bonds, Esq. (NV Bar No. 6228)
                                                       8   Adam Tully, Esq. (NV Bar No. 13601)               Alex Williams, Esq. (NV Bar No. 14644)
                                                           3883 Howard Hughes Parkway, Suite 1100            6605 Grand Montecito Parkway, Ste. 200
                                                       9   Las Vegas, Nevada 89169                           Las Vegas, NV 89149
                                                           Tel: (702) 784-5200                               Tel: (702) 384-6000
                                                      10
                                                           Attorneys for U.S. Bank National Association      Attorneys for Southern Highlands Community
                                                      11                                                     Association
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                                ORDER
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                                IT IS SO ORDERED.
                                                      16
                                                                                                        __________________________
                                                      17                                                RICHARD     F. BOULWARE,     II JUDGE
                                                                                                        UNITED  STATES  DISTRICT COURT
                                                      18                                                United States District Court
                                                                                                        DATED: October 17, 2018.
                                                      19   4813-8333-1960


                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
